Exhibit 10.1

CYTOMX THERAPEUTICS, INC.

2019 EMPLOYMENT INDUCEMENT INCENTIVE PLAN

Adopted by Board:  September 18, 2019


I.

INTRODUCTION

1.1Purposes.  The purposes of the CytomX Therapeutics, Inc. 2019 Employment
Inducement Incentive Plan as set forth herein (this “Plan”) are (i) to align the
interests of the Company’s stockholders and the recipients of awards under this
Plan by increasing the proprietary interest of such recipients in the Company’s
growth and success, (ii) to advance the interests of the Company by attracting
and retaining employees and (iii) to motivate such persons to act in the
long-term best interests of the Company and its stockholders.

1.2Certain Definitions.

“Agreement” shall mean an electronic or written agreement evidencing an award
hereunder between the Company and the recipient of such award.

“Board” shall mean the Board of Directors of the Company.

“Bonus Shares” shall mean Shares which are not subject to a Restriction Period
or Performance Measures.

“Bonus Share Award” shall mean an award of Bonus Shares under this Plan.

“Change in Control” shall have the meaning set forth in Section 5.8(b).

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Committee” shall mean the Board or the Compensation Committee of the Board. .

“Company” shall mean CytomX Therapeutics, Inc., a Delaware corporation, or any
successor thereto.

“Eligible Individual” shall mean any employee who has not previously been an
employee or director of the Company or a Subsidiary, or is commencing employment
with the Company or a Subsidiary following a bona fide period of nonemployment
by the Company or a Subsidiary, if he or she is granted an award in connection
with his or her commencement of employment with the Company or a Subsidiary and
such grant is an inducement material to his or her entering into employment with
the Company or a Subsidiary. The Committee may in its discretion adopt
procedures from time to time to ensure that an employee is eligible to
participate in the Plan prior to the granting of any awards to such employee
under the Plan (including, without limitation, a requirement, that each such
employee certify to the Company prior to the receipt of an award under the Plan
that he or she has not been previously employed by the Company or a Subsidiary,
or if previously employed, has had a bona fide period of non-employment, and
that the grant of an award under the Plan is an inducement material to his or
her agreement to enter into employment with the Company or a Subsidiary).

 

US-DOCS\110782715.3

--------------------------------------------------------------------------------

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Fair Market Value” shall mean the closing transaction price of a Share as
reported on the Nasdaq Global Market on the date as of which such value is being
determined or, if Shares are not listed on the Nasdaq Global Market, the closing
transaction price of a Share on the principal national stock exchange on which
Shares are traded on the date as of which such value is being determined or, if
there shall be no reported transactions for such date, on the next preceding
date for which transactions were reported; provided, however, that if Shares are
not listed on a national stock exchange or if Fair Market Value for any date
cannot be so determined, Fair Market Value shall be determined by the Committee
by whatever means or method as the Committee, in the good faith exercise of its
discretion, shall at such time deem appropriate and in compliance with
Section 409A of the Code.

“Free-Standing SAR” shall mean an SAR which is not granted in tandem with, or by
reference to, an option, which entitles the holder thereof to receive, upon
exercise, Shares (which may be Restricted Shares) or, to the extent provided in
the applicable Agreement, cash or a combination thereof, with an aggregate value
equal to the excess of the Fair Market Value of one Share on the date of
exercise over the base price of such SAR, multiplied by the number of such SARs
which are exercised.

“Incentive Stock Option” shall mean an option to purchase Shares that meets the
requirements of Section 422 of the Code, or any successor provision, which is
intended to constitute an Incentive Stock Option.  Incentive Stock Options may
not be granted under the Plan.

“Incumbent Director” shall have the meaning set forth in Section 5.8(b)(iii).

“Non-Employee Director” shall mean any director of the Company who is not an
officer or employee of the Company or any Subsidiary.

“Nonqualified Option” shall mean an option to purchase Shares which is not an
Incentive Stock Option.

“Performance Measures” shall mean the criteria and objectives, established by
the Committee, which shall be satisfied or met (i) as a condition to the grant
or exercisability of all or a portion of an option or SAR or (ii) during the
applicable Restriction Period or Performance Period as a condition to the
vesting of the holder’s interest, in the case of a Restricted Share Award, of
the Shares subject to such award, or, in the case of a Restricted Share Unit
Award or Performance Unit Award, to the holder’s receipt of the Shares subject
to such award or of payment with respect to such award.  “Performance Period”
shall mean any period designated by the Committee during which (i) the
Performance Measures applicable to an award shall be measured and (ii) the
conditions to vesting applicable to an award shall remain in effect.

“Performance Unit” shall mean a right to receive, contingent upon the attainment
of specified Performance Measures within a specified Performance Period, a
specified cash amount or, in lieu thereof and to the extent set forth in the
applicable award Agreement, Shares having a Fair Market Value equal to such cash
amount.

2

US-DOCS\110782715.3

--------------------------------------------------------------------------------

 

“Performance Unit Award” shall mean an award of Performance Units under this
Plan.

“Restricted Shares” shall mean Shares which are subject to a Restriction Period
and which may, in addition thereto, be subject to the attainment of specified
Performance Measures within a specified Performance Period.

“Restricted Share Award” shall mean an award of Restricted Shares under this
Plan.

“Restricted Share Unit” shall mean a right to receive one Share or, in lieu
thereof and to the extent set forth in the applicable award Agreement, the Fair
Market Value of such Share in cash, which shall be contingent upon the
expiration of a specified Restriction Period and which may, in addition thereto,
be contingent upon the attainment of specified Performance Measures within a
specified Performance Period.

“Restricted Share Unit Award” shall mean an award of Restricted Share Units
under this Plan.

“Restriction Period” shall mean any period designated by the Committee during
which (i) the Shares subject to a Restricted Share Award may not be sold,
transferred, assigned, pledged, hypothecated or otherwise encumbered or disposed
of, except as provided in this Plan or the Agreement relating to such award, or
(ii) the conditions to vesting applicable to a Restricted Share Unit Award shall
remain in effect.

“SAR” shall mean a share appreciation right which may be a Free-Standing SAR or
a Tandem SAR.

“Share” shall mean a share of the Common Stock, $0.00001 par value per share, of
the Company, and all rights appurtenant thereto.

“Share Award” shall mean a Bonus Share Award, Restricted Share Award or
Restricted Share Unit Award.

“Subsidiary” shall mean any corporation, limited liability company, partnership,
joint venture or similar entity in which the Company owns, directly or
indirectly, an equity interest possessing more than 50% of the combined voting
power of the total outstanding equity interests of such entity.

“Substitute Award” shall mean an award granted under this Plan upon the
assumption of, or in substitution for, outstanding equity awards previously
granted by a company or other entity in connection with a corporate transaction,
including a merger, combination, consolidation or acquisition of property or
stock; provided, however, that in no event shall the term “Substitute Award” be
construed to refer to an award made in connection with the cancellation and
repricing of an option or SAR.

“Tandem SAR” shall mean an SAR which is granted in tandem with, or by reference
to, an option (including a Nonqualified Option granted prior to the date of
grant of the SAR), which entitles the holder thereof to receive, upon exercise
of such SAR and surrender for cancellation of all or a portion of such option,
Shares (which may be Restricted Shares) or, to the extent

3

US-DOCS\110782715.3

--------------------------------------------------------------------------------

 

provided in the applicable Agreement, cash or a combination thereof, with an
aggregate value equal to the excess of the Fair Market Value of one Share on the
date of exercise over the base price of such SAR, multiplied by the number of
Shares subject to such option, or portion thereof, which is surrendered.

“Tax Date” shall have the meaning set forth in Section 5.5.

1.3Administration.  This Plan shall be administered by the Committee.  Any one
or a combination of the following awards may be made under this Plan to eligible
persons:  (i) options to purchase Shares in the form of Nonqualified Options,
(ii) SARs in the form of Tandem SARs or Free-Standing SARs, (iii) Share Awards
in the form of Bonus Shares, Restricted Shares or Restricted Share Units and
(iv) Performance Units.  The Committee shall, subject to the terms of this Plan,
select eligible persons for participation in this Plan and determine the form,
amount and timing of each award to such persons and, if applicable, the number
of Shares, the number of SARs, the number of Restricted Share Units and the
number of Performance Units subject to such an award, the exercise price or base
price associated with the award, the time and conditions of exercise or
settlement of the award and all other terms and conditions of the award,
including, without limitation, the form of the Agreement evidencing the
award.  The Committee may, in its sole discretion and for any reason at any
time, take action such that (i) any or all outstanding options and SARs shall
become exercisable in part or in full, (ii) all or a portion of the Restriction
Period applicable to any outstanding Restricted Shares or Restricted Share Units
shall lapse, (iii) all or a portion of the Performance Period applicable to any
outstanding award shall lapse and (iv) the Performance Measures (if any)
applicable to any outstanding award shall be deemed to be satisfied at the
target or any other level.  The Committee shall, subject to the terms of this
Plan, interpret this Plan and the application thereof, establish rules and
regulations it deems necessary or desirable for the administration of this Plan
and may impose, incidental to the grant of an award, conditions with respect to
the award, including procedures to ensure that an employee is eligible to
participate in the Plan prior to the granting of any awards to such employee
under the Plan (including, without limitation, a requirement, if any, that each
such employee certify to the Company prior to the receipt of an award under the
Plan that he or she has not been previously employed by the Company or a
Subsidiary, or if previously employed, has had a bona fide period of
non-employment, and that the grant of an award under the Plan is an inducement
material to his or her agreement to enter into employment with the Company or a
Subsidiary).  All such interpretations, rules, regulations and conditions shall
be conclusive and binding on all parties.  

No member of the Board or Committee shall be liable for any act, omission,
interpretation, construction or determination made in connection with this Plan
in good faith, and the members of the Board and the Committee shall be entitled
to indemnification and reimbursement by the Company in respect of any claim,
loss, damage or expense (including attorneys’ fees) arising therefrom to the
full extent permitted by law (except as otherwise may be provided in the
Company’s Certificate of Incorporation or By-Laws, each as may be amended from
time to time) and under any directors’ and officers’ liability insurance that
may be in effect from time to time.

4

US-DOCS\110782715.3

--------------------------------------------------------------------------------

 

A majority of the Committee shall constitute a quorum.  The acts of the
Committee shall be either (i) acts of a majority of the members of the Committee
present at any meeting at which a quorum is present or (ii) acts approved in
writing by all of the members of the Committee without a
meeting.  Notwithstanding the foregoing, any action taken by the Board as the
Committee in connection with the administration of the Plan shall not be deemed
approved by the Board unless such actions are approved by a majority of the
Non-Employee Directors of the Board.

1.4Eligibility.  Participants in this Plan shall consist of such Eligible
Individuals as the Committee in its sole discretion may select from time to
time.  The Committee’s selection of a person to participate in this Plan at any
time shall not require the Committee to select such person to participate in
this Plan at any other time.  For purposes of this Plan and except as otherwise
provided for in an Agreement, references to employment by the Company shall also
mean employment by a Subsidiary.  The Committee shall determine, in its sole
discretion, the extent to which a participant shall be considered employed
during any periods during which such participant is on an approved leave of
absence.

1.5Shares Available.  Subject to adjustment as provided in Section 5.7 and to
all other limits set forth in this Section 1.5, 1,815,000 Shares shall be
available for awards under this Plan, other than Substitute Awards.  The number
of Shares that remain available for future grants under the Plan shall be
reduced by the sum of the aggregate number of Shares which become subject to
outstanding options, outstanding Free-Standing SARs and outstanding Share Awards
and delivered upon the settlement of Performance Units.  To the extent that
Shares subject to an outstanding option, SAR, Share Award or other award granted
under the Plan are not issued or delivered by reason of (i) the expiration,
termination, cancellation or forfeiture of such award (excluding Shares subject
to an option cancelled upon settlement in Shares of a related tandem SAR or
Shares subject to a tandem SAR cancelled upon exercise of a related option) or
(ii) the settlement of such award in cash, then such Shares shall again be
available under this Plan.  

Notwithstanding anything in this Section 1.5 to the contrary, Shares subject to
an award under this Plan may not be made available for issuance under this Plan
if such shares are:  (i) shares that were subject to a Share-settled SAR and
were not issued upon the net settlement or net exercise of such SAR, (ii) shares
used to pay the exercise price of an option, (iii) shares delivered to or
withheld by the Company to pay withholding taxes related to an award under this
Plan, or (iv) shares repurchased on the open market with the proceeds of an
option exercise.

The number of Shares for awards under this Plan shall not be reduced by (i) the
number of Shares subject to Substitute Awards or (ii) available shares under a
stockholder approved plan of a company or other entity which was a party to a
corporate transaction with the Company (as appropriately adjusted to reflect
such corporate transaction) which become subject to awards granted under this
Plan (subject to applicable stock exchange requirements).

Shares to be delivered under this Plan shall be made available from authorized
and unissued Shares, or authorized and issued Shares reacquired and held as
treasury shares or otherwise or a combination thereof.

5

US-DOCS\110782715.3

--------------------------------------------------------------------------------

 

II.

OPTIONS AND SHARE APPRECIATION RIGHTS

2.1Options.  The Committee may, in its discretion, grant options to purchase
Shares to such eligible persons as may be selected by the Committee.  Each
option shall be a Nonqualified Option.  

Options shall be subject to the following terms and conditions and shall contain
such additional terms and conditions, not inconsistent with the terms of this
Plan, as the Committee shall deem advisable:

(a)Number of Shares and Purchase Price.  The number of Shares subject to an
option and the purchase price per Share purchasable upon exercise of the option
shall be determined by the Committee; provided, however, that the purchase price
per Share purchasable upon exercise of an option shall not be less than 100% of
the Fair Market Value of a Share on the date of grant of such option.

Notwithstanding the foregoing, in the case of an option that is a Substitute
Award, the purchase price per Share of the Shares subject to such option may be
less than 100% of the Fair Market Value per Share on the date of grant,
provided, that the excess of:   (a) the aggregate Fair Market Value (as of the
date such Substitute Award is granted) of the shares subject to the Substitute
Award, over (b) the aggregate purchase price thereof does not exceed the excess
of:  (x) the aggregate fair market value (as of the time immediately preceding
the transaction giving rise to the Substitute Award, such fair market value to
be determined by the Committee) of the shares of the predecessor company or
other entity that were subject to the grant assumed or substituted for by the
Company, over (y) the aggregate purchase price of such shares.

(b)Option Period and Exercisability.  The period during which an option may be
exercised shall be determined by the Committee; provided, however, that no
option shall be exercised later than ten years after its date of grant.  The
Committee may, in its discretion, establish Performance Measures which shall be
satisfied or met as a condition to the grant of an option or to the
exercisability of all or a portion of an option.  The Committee shall determine
whether an option shall become exercisable in cumulative or non-cumulative
installments and in part or in full at any time.  An exercisable option, or
portion thereof, may be exercised only with respect to whole Shares.  Prior to
the exercise of an option, the holder of such option shall have no rights as a
stockholder of the Company with respect to the Shares subject to such option.

(c)Method of Exercise.  An option may be exercised (i) by giving written notice
to the Company specifying the number of whole Shares to be purchased and
accompanying such notice with payment therefor in full (or arrangement made for
such payment to the Company’s satisfaction) either (A) in cash, (B) by delivery
(either actual delivery or by attestation procedures established by the Company)
of Shares having a Fair Market Value, determined as of the date of exercise,
equal to the aggregate purchase price payable by reason of such exercise, (C)
authorizing the Company to withhold whole Shares which would otherwise be
delivered having an aggregate Fair Market Value, determined as of the date of
exercise, equal to the amount necessary to satisfy such obligation, (D) in cash
by a broker-dealer acceptable to the Company to whom the optionee has submitted
an irrevocable notice of exercise or (E) a combination of (A), (B) and (C), in
each case to the extent set forth in the Agreement relating to

6

US-DOCS\110782715.3

--------------------------------------------------------------------------------

 

the option, (ii) if applicable, by surrendering to the Company any Tandem SARs
which are cancelled by reason of the exercise of the option and (iii) by
executing such documents as the Company may reasonably request.  Any fraction of
a Share which would be required to pay such purchase price shall be disregarded
and the remaining amount due shall be paid in cash by the optionee.  No Shares
shall be issued and no certificate representing Shares shall be delivered until
the full purchase price therefor and any withholding taxes thereon, as described
in Section 5.5, have been paid (or arrangement made for such payment to the
Company’s satisfaction).

2.2Share Appreciation Rights.  The Committee may, in its discretion, grant SARs
to such eligible persons as may be selected by the Committee.  The Agreement
relating to an SAR shall specify whether the SAR is a Tandem SAR or a
Free-Standing SAR.

SARs shall be subject to the following terms and conditions and shall contain
such additional terms and conditions, not inconsistent with the terms of this
Plan, as the Committee shall deem advisable:

(a)Number of SARs and Base Price.  The number of SARs subject to an award shall
be determined by the Committee.  The base price of a Tandem SAR shall be the
purchase price per Share of the related option.  The base price of a
Free-Standing SAR shall be determined by the Committee; provided, however, that
such base price shall not be less than 100% of the Fair Market Value of a Share
on the date of grant of such SAR.

Notwithstanding the foregoing, in the case of an SAR that is a Substitute Award,
the base price per Share of the Shares subject to such SAR may be less than 100%
of the Fair Market Value per Share on the date of grant, provided, that the
excess of:  (a) the aggregate Fair Market Value (as of the date such Substitute
Award is granted) of the Shares subject to the Substitute Award, over (b) the
aggregate base price thereof does not exceed the excess of:  (x) the aggregate
fair market value (as of the time immediately preceding the transaction giving
rise to the Substitute Award, such fair market value to be determined by the
Committee) of the shares of the predecessor company or other entity that were
subject to the grant assumed or substituted for by the Company, over (y) the
aggregate base price of such shares.

(b)Exercise Period and Exercisability.  The period for the exercise of an SAR
shall be determined by the Committee; provided, however, that no Tandem SAR
shall be exercised later than the expiration, cancellation, forfeiture or other
termination of the related option and no Free-Standing SAR shall be exercised
later than ten years after its date of grant.  The Committee may, in its
discretion, establish Performance Measures which shall be satisfied or met as a
condition to the grant of an SAR or to the exercisability of all or a portion of
an SAR.  The Committee shall determine whether an SAR may be exercised in
cumulative or non-cumulative installments and in part or in full at any
time.  An exercisable SAR, or portion thereof, may be exercised, in the case of
a Tandem SAR, only with respect to whole Shares and, in the case of a
Free-Standing SAR, only with respect to a whole number of SARs.  If an SAR is
exercised for shares of Restricted Shares, a certificate or certificates
representing such Restricted Shares shall be issued in accordance with
Section 3.3(c), or such shares shall be transferred to the holder in book entry
form with restrictions on the Shares duly noted, and the holder of such
Restricted Shares shall have such rights of a stockholder of the Company as
determined pursuant to Section 3.3(d).  Prior to the exercise of an SAR, the
holder of such SAR shall have no rights as a stockholder of the Company with
respect to the Shares subject to such SAR.

7

US-DOCS\110782715.3

--------------------------------------------------------------------------------

 

(c)Method of Exercise.  A Tandem SAR may be exercised (i) by giving written
notice to the Company specifying the number of whole SARs which are being
exercised, (ii) by surrendering to the Company any options which are cancelled
by reason of the exercise of the Tandem SAR and (iii) by executing such
documents as the Company may reasonably request.  A Free-Standing SAR may be
exercised (A) by giving written notice to the Company specifying the whole
number of SARs which are being exercised and (B) by executing such documents as
the Company may reasonably request.  No Shares shall be issued and no
certificate representing Shares shall be delivered until any withholding taxes
thereon, as described in Section 5.5, have been paid (or arrangement made for
such payment to the Company’s satisfaction).

2.3Termination of Employment or Service.  All of the terms relating to the
exercise, cancellation or other disposition of an option or SAR (i) upon a
termination of employment with or service to the Company of the holder of such
option or SAR, as the case may be, whether by reason of disability, retirement,
death or any other reason, or (ii) during a paid or unpaid leave of absence,
shall be determined by the Committee and set forth in the applicable award
Agreement.

2.4Repricing of Options and SARs.  The Committee, in its sole discretion and
without the approval of the stockholders of the Company, may amend or replace
any previously granted option or SAR in a transaction that constitutes a
repricing within the meaning of the rules of the Nasdaq Global Market or any
other stock exchange on which Shares are then traded.

III.

SHARE AWARDS

3.1Share Awards.  The Committee may, in its discretion, grant Share Awards to
such eligible persons as may be selected by the Committee.  The Agreement
relating to a Share Award shall specify whether the Share Award is a Bonus Share
Award, Restricted Share Award or Restricted Share Unit Award.

3.2Terms of Bonus Share Awards.  The number of Shares subject to a Bonus Share
Award shall be determined by the Committee.  Bonus Share Awards shall not be
subject to any Restriction Periods or Performance Measures.  Upon the grant of a
Bonus Share Award, subject to the Company’s right to require payment of any
taxes in accordance with Section 5.5, a certificate or certificates evidencing
ownership of the requisite number of Shares shall be delivered to the holder of
such award.

3.3Terms of Restricted Share Awards.  Restricted Share Awards shall be subject
to the following terms and conditions and shall contain such additional terms
and conditions, not inconsistent with the terms of this Plan, as the Committee
shall deem advisable.

(a)Number of Shares and Other Terms.  The number of Shares subject to a
Restricted Share Award and the Restriction Period, Performance Period (if any)
and Performance Measures (if any) applicable to a Restricted Share Award shall
be determined by the Committee.

(b)Vesting and Forfeiture.  The Agreement relating to a Restricted Share Award
shall provide, in the manner determined by the Committee, in its discretion, and
subject to the provisions of this Plan, for the vesting of the Shares subject to
such award (i) if the holder of such award remains continuously in the
employment or service of the Company during the

8

US-DOCS\110782715.3

--------------------------------------------------------------------------------

 

specified Restriction Period and (ii) if specified Performance Measures (if any)
are satisfied or met during a specified Performance Period, and for the
forfeiture of the Shares subject to such award (x) if the holder of such award
does not remain continuously in the employment or service of the Company during
the specified Restriction Period or (y) if specified Performance Measures (if
any) are not satisfied or met during a specified Performance Period.

(c)Share Issuance.  During the Restriction Period, the Restricted Shares shall
be held by a custodian in book entry form with restrictions on such Shares duly
noted or, alternatively, a certificate or certificates representing a Restricted
Share Award shall be registered in the holder’s name and may bear a legend, in
addition to any legend which may be required pursuant to Section 5.6, indicating
that the ownership of the Shares represented by such certificate is subject to
the restrictions, terms and conditions of this Plan and the Agreement relating
to the Restricted Share Award.  All such certificates shall be deposited with
the Company, together with stock powers or other instruments of assignment
(including a power of attorney), each endorsed in blank with a guarantee of
signature if deemed necessary or appropriate, which would permit transfer to the
Company of all or a portion of the Shares subject to the Restricted Share Award
in the event such award is forfeited in whole or in part.  Upon termination of
any applicable Restriction Period (and the satisfaction or attainment of
applicable Performance Measures), subject to the Company’s right to require
payment of any taxes in accordance with Section 5.5, the restrictions shall be
removed from the requisite number of any Shares that are held in book entry
form, and all certificates evidencing ownership of the requisite number of
Shares shall be delivered to the holder of such award.

(d)Rights with Respect to Restricted Share Awards.  Unless otherwise set forth
in the Agreement relating to a Restricted Share Award, and subject to the terms
and conditions of a Restricted Share Award, the holder of such award shall have
all rights as a stockholder of the Company, including, but not limited to,
voting rights, the right to receive dividends and the right to participate in
any capital adjustment applicable to all holders of Shares; provided, however,
that (i) a distribution with respect to Shares, other than a regular cash
dividend, and (ii) a regular cash dividend with respect to Shares that are
subject to performance-based vesting conditions, in each case, shall be
deposited with the Company and shall be subject to the same restrictions as the
Shares with respect to which such distribution was made.

3.4Terms of Restricted Share Unit Awards.  Restricted Share Unit Awards shall be
subject to the following terms and conditions and shall contain such additional
terms and conditions, not inconsistent with the terms of this Plan, as the
Committee shall deem advisable.

(a)Number of Shares and Other Terms.  The number of Shares subject to a
Restricted Share Unit Award and the Restriction Period, Performance Period (if
any) and Performance Measures (if any) applicable to a Restricted Share Unit
Award shall be determined by the Committee.

(b)Vesting and Forfeiture.  The Agreement relating to a Restricted Share Unit
Award shall provide, in the manner determined by the Committee, in its
discretion, and subject to the provisions of this Plan, for the vesting of such
Restricted Share Unit Award (i) if the holder of such award remains continuously
in the employment or service of the Company during the specified Restriction
Period and (ii) if specified Performance Measures (if any) are satisfied or

9

US-DOCS\110782715.3

--------------------------------------------------------------------------------

 

met during a specified Performance Period, and for the forfeiture of the Shares
subject to such award (x) if the holder of such award does not remain
continuously in the employment or service of the Company during the specified
Restriction Period or (y) if specified Performance Measures (if any) are not
satisfied or met during a specified Performance Period.

(c)Settlement of Vested Restricted Share Unit Awards.  The Agreement relating to
a Restricted Share Unit Award shall specify (i) whether such award may be
settled in Shares or cash or a combination thereof and (ii) whether the holder
thereof shall be entitled to receive, on a current or deferred basis, dividend
equivalents, and, if determined by the Committee, interest on, or the deemed
reinvestment of, any deferred dividend equivalents, with respect to the number
of Shares subject to such award.  Any dividend equivalents with respect to
Restricted Share Units that are subject to performance-based vesting conditions
shall be subject to the same restrictions as such Restricted Share Units.  Prior
to the settlement of a Restricted Share Unit Award, the holder of such award
shall have no rights as a stockholder of the Company with respect to the Shares
subject to such award.

3.5Termination of Employment or Service.  All of the terms relating to the
satisfaction of Performance Measures and the termination of the Restriction
Period or Performance Period relating to a Share Award, or any forfeiture and
cancellation of such award (i) upon a termination of employment or service with
the Company of the holder of such award, whether by reason of disability,
retirement, death or any other reason, or (ii) during a paid or unpaid leave of
absence, shall be determined by the Committee and set forth in the applicable
award Agreement.

IV.

PERFORMANCE UNIT AWARDS

4.1Performance Unit Awards.  The Committee may, in its discretion, grant
Performance Unit Awards to such eligible persons as may be selected by the
Committee.

4.2Terms of Performance Unit Awards.  Performance Unit Awards shall be subject
to the following terms and conditions and shall contain such additional terms
and conditions, not inconsistent with the terms of this Plan, as the Committee
shall deem advisable.

(a)Number of Performance Units and Performance Measures.  The number of
Performance Units subject to a Performance Unit Award and the Performance
Measures and Performance Period applicable to a Performance Unit Award shall be
determined by the Committee.

(b)Vesting and Forfeiture.  The Agreement relating to a Performance Unit Award
shall provide, in the manner determined by the Committee, in its discretion, and
subject to the provisions of this Plan, for the vesting of such Performance Unit
Award if the specified Performance Measures are satisfied or met during the
specified Performance Period and for the forfeiture of such award if the
specified Performance Measures are not satisfied or met during the specified
Performance Period.

10

US-DOCS\110782715.3

--------------------------------------------------------------------------------

 

(c)Settlement of Vested Performance Unit Awards.  The Agreement relating to a
Performance Unit Award shall specify whether such award may be settled in Shares
(including shares of Restricted Shares) or cash or a combination thereof.  If a
Performance Unit Award is settled in Restricted Shares, such Restricted Shares
shall be issued to the holder in book entry form or a certificate or
certificates representing such Restricted Shares shall be issued in accordance
with Section 3.3(c) and the holder of such Restricted Shares shall have such
rights as a stockholder of the Company as determined pursuant to
Section 3.3(d).  Any dividends or dividend equivalents with respect to a
Performance Unit Award shall be subject to the same restrictions as such
Performance Unit Award.  Prior to the settlement of a Performance Unit Award in
Shares, including Restricted Shares, the holder of such award shall have no
rights as a stockholder of the Company.

4.3Termination of Employment or Service.  All of the terms relating to the
satisfaction of Performance Measures and the termination of the Performance
Period relating to a Performance Unit Award, or any forfeiture and cancellation
of such award (i) upon a termination of employment or service with the Company
of the holder of such award, whether by reason of disability, retirement, death
or any other reason, or (ii) during a paid or unpaid leave of absence, shall be
determined by the Committee and set forth in the applicable award Agreement.

V.

GENERAL

5.1Effective Date; Stockholder Approval of Plan Not Required.  This Plan will
become effective on the date the Board has adopted the Plan.  It is expressly
intended that approval of the Company’s stockholders not be required as a
condition of the effectiveness of the Plan, and the Plan’s provisions shall be
interpreted in a manner consistent with such intent for all purposes.
Specifically, Nasdaq Stock Market Rule 5635(c) generally requires stockholder
approval for stock option plans or other equity compensation arrangements
adopted by companies whose securities are listed on the Nasdaq Stock Market
pursuant to which stock awards or stock may be acquired by officers, directors,
employees, or consultants of such companies. Nasdaq Stock Market Rule 5635(c)(4)
provides an exception to this requirement for issuances of securities to a
person not previously an employee or director of the issuer, or following a bona
fide period of non-employment, as an inducement material to the individual’s
entering into employment with the issuer; provided, such issuances are approved
by either the issuer’s compensation committee comprised of a majority of
independent directors or a majority of the issuer’s independent directors.
Notwithstanding anything to the contrary herein, awards under the Plan may only
be made to employees who have not previously been an employee or director of the
Company or a Subsidiary, or following a bona fide period of non-employment by
the Company or a Subsidiary, as an inducement material to the employee’s
entering into employment with the Company or a Subsidiary. Awards under the Plan
will be approved by (i) the Compensation Committee of the Board, comprised of
Non-Employee Directors or (ii) a majority of the Company’s Non-Employee
Directors. Accordingly, pursuant to Nasdaq Stock Market Rule 5635(c)(4), the
issuance of Awards and the Shares issuable upon exercise or vesting of such
Awards pursuant to the Plan are not subject to the approval of the Company’s
stockholders.

11

US-DOCS\110782715.3

--------------------------------------------------------------------------------

 

5.2Amendments and Termination.  The Board may amend or terminate this Plan as it
shall deem advisable, subject to any requirement of stockholder approval
required by applicable law, rule or regulation, including any rule of the Nasdaq
Global Market or any other stock exchange on which Shares are then traded;
provided, however, that no amendment may materially impair the rights of a
holder of an outstanding award without the consent of such holder.  Termination
of this Plan shall not affect the terms and conditions of any award granted
prior to termination.

5.3Agreement.  Each award under this Plan shall be evidenced by an Agreement
setting forth the terms and conditions applicable to such award.  No award shall
be valid until an Agreement is executed by the Company and, to the extent
required by the Company, either executed by the recipient or accepted by the
recipient by electronic means approved by the Company within the time period
specified by the Company.  Upon such execution or execution and electronic
acceptance, and delivery of the Agreement to the Company, such award shall be
effective as of the effective date set forth in the Agreement.

5.4Non-Transferability.  No award shall be transferable other than by will, the
laws of descent and distribution or pursuant to beneficiary designation
procedures approved by the Company or, to the extent expressly permitted in the
Agreement relating to such award, to the holder’s family members, a trust or
entity established by the holder for estate planning purposes or a charitable
organization designated by the holder, in each case, without
consideration.  Except to the extent permitted by the foregoing sentence or the
Agreement relating to an award, each award may be exercised or settled during
the holder’s lifetime only by the holder or the holder’s legal representative or
similar person.  Except as permitted by the second preceding sentence, no award
may be sold, transferred, assigned, pledged, hypothecated, encumbered or
otherwise disposed of (whether by operation of law or otherwise) or be subject
to execution, attachment or similar process.  Upon any attempt to so sell,
transfer, assign, pledge, hypothecate, encumber or otherwise dispose of any
award, such award and all rights thereunder shall immediately become null and
void.

5.5Tax Withholding.  The Company shall have the right to require, prior to the
issuance or delivery of any Shares or the payment of any cash pursuant to an
award made hereunder, payment by the holder of such award of any federal, state,
local or other taxes which may be required to be withheld or paid in connection
with such award.  An Agreement may provide that (i) the Company shall withhold
whole Shares which would otherwise be delivered to a holder, having an aggregate
Fair Market Value determined as of the date the obligation to withhold or pay
taxes arises in connection with an award (the “Tax Date”), or withhold an amount
of cash which would otherwise be payable to a holder, in the amount necessary to
satisfy any such obligation or (ii) the holder may satisfy any such obligation
by any of the following means:  (A) a cash payment to the Company, (B) delivery
(either actual delivery or by attestation procedures established by the Company)
to the Company of previously owned whole Shares having an aggregate Fair Market
Value, determined as of the Tax Date, equal to the amount necessary to satisfy
any such obligation, (C) authorizing the Company to withhold whole Shares which
would otherwise be delivered having an aggregate Fair Market Value, determined
as of the Tax Date, or withhold an amount of cash which would otherwise be
payable to a holder, equal to the amount necessary to satisfy any such
obligation, (D) in the case of the exercise of an option and except as may be
prohibited by applicable law, a cash payment by a broker-dealer

12

US-DOCS\110782715.3

--------------------------------------------------------------------------------

 

acceptable to the Company to whom the optionee has submitted an irrevocable
notice of exercise or (E) any combination of (A), (B) and (C), in each case to
the extent set forth in the Agreement relating to the award.  Shares to be
delivered or withheld may not have an aggregate Fair Market Value in excess of
the amount determined by applying the minimum statutory withholding rate.  Any
fraction of a Share which would be required to satisfy such an obligation shall
be disregarded and the remaining amount due shall be paid in cash by the holder.

5.6Restrictions on Shares.  Each award made hereunder shall be subject to the
requirement that if at any time the Company determines that the listing,
registration or qualification of the Shares subject to such award upon any
securities exchange or under any law, or the consent or approval of any
governmental body, or the taking of any other action is necessary or desirable
as a condition of, or in connection with, the delivery of shares thereunder,
such shares shall not be delivered unless such listing, registration,
qualification, consent, approval or other action shall have been effected or
obtained, free of any conditions not acceptable to the Company.  The Company may
require that certificates evidencing Shares delivered pursuant to any award made
hereunder bear a legend indicating that the sale, transfer or other disposition
thereof by the holder is prohibited except in compliance with the Securities Act
of 1933, as amended, and the rules and regulations thereunder.

5.7Adjustment.  In the event of any equity restructuring (within the meaning of
Financial Accounting Standards Board Accounting Standards Codification Topic
718, Compensation—Stock Compensation) that causes the per Share value of Shares
to change, such as a stock dividend, stock split, spinoff, rights offering or
recapitalization through an extraordinary dividend, the number and class of
securities available under this Plan or specified in any section of this Plan,
the terms of each outstanding option and SAR (including the number and class of
securities subject to each outstanding option or SAR and the purchase price or
base price per share), the terms of each outstanding Restricted Stock Award and
Restricted Stock Unit Award (including the number and class of securities
subject thereto), and the terms of each outstanding Performance Unit Award shall
be appropriately adjusted by the Committee, such adjustments to be made in the
case of outstanding options and SARs without an increase in the aggregate
purchase price or base price and in accordance with Section 409A of the
Code.  In the event of any other change in corporate capitalization, including a
merger, consolidation, reorganization, or partial or complete liquidation of the
Company, such equitable adjustments described in the foregoing sentence may be
made as determined to be appropriate and equitable by the Committee to prevent
dilution or enlargement of rights of participants.  In either case, the decision
of the Committee regarding any such adjustment shall be final, binding and
conclusive.

5.8Change in Control.

(a)Subject to the terms of the applicable award Agreement, in the event of a
Change in Control, the Board (as constituted prior to such Change in Control)
may, in its discretion:

 

(i)

provide that (A) some or all outstanding options and SARs shall become
exercisable in full or in part, either immediately or upon a subsequent
termination of employment or service, (B) the Restriction Period applicable to
some or all outstanding Restricted Share Awards and Restricted Share Unit Awards
shall lapse in full or in part, either immediately or upon a subsequent
termination of

13

US-DOCS\110782715.3

--------------------------------------------------------------------------------

 

 

employment or service, (C) the Performance Period applicable to some or all
outstanding awards shall lapse in full or in part, and (D) the Performance
Measures applicable to some or all outstanding awards shall be deemed to be
satisfied at the target or any other level;

 

(ii)

require that shares of the corporation or other entity resulting from such
Change in Control, or a parent thereof, be substituted for some or all of the
Shares subject to an outstanding award, with an appropriate and equitable
adjustment to such award as shall be determined by the Board in accordance with
Section 5.7; and/or

 

(iii)

require outstanding awards, in whole or in part, to be surrendered to the
Company by the holder, and to be immediately cancelled by the Company, and to
provide for the holder to receive (A) a cash payment in an amount equal to (i)
in the case of an option or an SAR, the number of Shares then subject to the
portion of such option or SAR surrendered multiplied by the excess, if any, of
the Fair Market Value of a Share as of the date of the Change in Control, over
the purchase price or base price per Share subject to such option or SAR, (ii)
in the case of a Share Award, the number of Shares then subject to the portion
of such award surrendered multiplied by the Fair Market Value of a Share as of
the date of the Change in Control, and (iii) in the case of a Performance Unit
Award, the value of the Performance Units then subject to the portion of such
award surrendered; (B) shares of the corporation or other entity resulting from
such Change in Control, or a parent thereof, having a fair market value not less
than the amount determined under clause (A) above; or (C) a combination of the
payment of cash pursuant to clause (A) above and the issuance of shares pursuant
to clause (B) above.

(b)A “Change in Control” of the Company shall be deemed to have occurred upon
the occurrence of any of the following events:

 

(i)

The acquisition, other than from the Company, by any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 50% or more of either the then outstanding Shares of the
Company or the combined voting power of the then outstanding voting securities
of the Company entitled to vote generally in the election of directors, but
excluding, for this purpose, any such acquisition by the Company or any of its
Subsidiaries, or any employee benefit plan (or related trust) of the Company or
its Subsidiaries, or any corporation with respect to which, following such
acquisition, more than 50% of, respectively, the then outstanding Shares of such
corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of all
or substantially all directors is then beneficially owned, directly or
indirectly, by the individuals and entities who were the beneficial owners,
respectively, of Shares and voting securities of the Company immediately prior
to such acquisition in substantially the same proportion as their ownership,
immediately prior to such acquisition, of the then outstanding Shares of the
Company or the combined voting power of the then outstanding voting securities
of the Company entitled to vote generally in the election of directors, as the
case may be;

14

US-DOCS\110782715.3

--------------------------------------------------------------------------------

 

 

(ii)

The consummation of a reorganization, merger or consolidation of the Company, in
each case, with respect to which all or substantially all of the individuals and
entities who were the respective beneficial owners of Shares and voting
securities of the Company immediately prior to such reorganization, merger or
consolidation do not, following such reorganization, merger or consolidation,
beneficially own, directly or indirectly, more than 50% of, respectively, the
then outstanding Shares and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such reorganization, merger
or consolidation;

 

(iii)

During any twenty-four (24) month period, individuals who, as of the beginning
of such period, constitute the Board (the “Incumbent Directors”) cease for any
reason to constitute at least a majority of the Board, provided that any person
becoming a director subsequent to the beginning of such period whose election or
nomination for election was approved by a vote of at least a majority of the
Incumbent Directors then on the Board (either by a specific vote or by approval
of the proxy statement of the Company in which such person is named as a nominee
for director, without written objection to such nomination) shall be an
Incumbent Director; provided, however, that no individual initially elected or
nominated as a director of the Company as a result of an actual or threatened
election contest with respect to directors or as a result of any other actual or
threatened solicitation of proxies by or on behalf of any person other than the
Board shall be deemed to be an Incumbent Director; or

 

(iv)

a complete liquidation or dissolution of the Company or of the sale or other
disposition of all or substantially all of the assets of the Company.

In no event shall a Change in Control include any bona fide primary or secondary
public offering of the Company.

5.9Deferrals.  The Committee may determine that the delivery of Shares or the
payment of cash, or a combination thereof, upon the exercise or settlement of
all or a portion of any award (other than awards of Nonqualified Options and
SARs) made hereunder shall be deferred, or the Committee may, in its sole
discretion, approve deferral elections made by holders of awards.  Deferrals
shall be for such periods and upon such terms as the Committee may determine in
its sole discretion, subject to the requirements of Section 409A of the Code.

5.10No Right of Participation, Employment or Service.  Unless otherwise set
forth in an employment agreement, no person shall have any right to participate
in this Plan.  Neither this Plan nor any award made hereunder shall confer upon
any person any right to continued employment by or service with the Company, any
Subsidiary or any affiliate of the Company or affect in any manner the right of
the Company, any Subsidiary or any affiliate of the Company to terminate the
employment or service of any person at any time without liability hereunder.

5.11Rights as Stockholder.  No person shall have any right as a stockholder of
the Company with respect to any Shares or other equity security of the Company
which is subject to an award hereunder unless and until such person becomes a
stockholder of record with respect to such Shares or equity security.

15

US-DOCS\110782715.3

--------------------------------------------------------------------------------

 

5.12Designation of Beneficiary.  A holder of an award may file with the
Committee a written designation of one or more persons as such holder’s
beneficiary or beneficiaries (both primary and contingent) in the event of the
holder’s death or incapacity.  To the extent an outstanding option or SAR
granted hereunder is exercisable, such beneficiary or beneficiaries shall be
entitled to exercise such option or SAR pursuant to procedures prescribed by the
Committee.

Each beneficiary designation shall become effective only when filed in writing
with the Committee during the holder’s lifetime on a form prescribed by the
Committee.  The spouse of a married holder domiciled in a community property
jurisdiction shall join in any designation of a beneficiary other than such
spouse.  The filing with the Committee of a new beneficiary designation shall
cancel all previously filed beneficiary designations.

If a holder fails to designate a beneficiary, or if all designated beneficiaries
of a holder predecease the holder, then each outstanding option and SAR
hereunder held by such holder, to the extent exercisable, may be exercised by
such holder’s executor, administrator, legal representative or similar person.

5.13Governing Law.  This Plan, each award hereunder and the related Agreement,
and all determinations made and actions taken pursuant thereto, to the extent
not otherwise governed by the Code or the laws of the United States, shall be
governed by the laws of the State of Delaware and construed in accordance
therewith without giving effect to principles of conflicts of laws.

5.14Non-U.S. Service Providers.  Without amending this Plan, the Committee may
grant awards to eligible persons who are foreign nationals on such terms and
conditions different from those specified in this Plan as may in the judgment of
the Committee be necessary or desirable to foster and promote achievement of the
purposes of this Plan and, in furtherance of such purposes the Committee may
make such modifications, amendments, procedures, subplans and the like as may be
necessary or advisable to comply with provisions of laws in other countries or
jurisdictions in which the Company or its Subsidiaries operates or has employees
or service providers.

5.15Awards Subject to Clawback.  The awards granted under this Plan and any cash
payment or Shares delivered pursuant to an award are subject to forfeiture,
recovery by the Company or other action pursuant to the applicable Agreement or
any clawback or recoupment policy which the Company may adopt from time to time,
including without limitation any such policy which the Company may be required
to adopt under the Dodd-Frank Wall Street Reform and Consumer Protection Act and
implementing rules and regulations thereunder, or as otherwise required by law.

 

16

US-DOCS\110782715.3